department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb u i l legend entity a entity b entity c entity d entity e entity f entity g entity h entity i entity j entity k entity l plan religion x state y country z area campaign w dear this letter responds to your date ruling_request as supplemented by correspondence dated september date date january january date date date date june july and january submitted by your authorized representative concerning whether plan qualifies as a church_plan under sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested entity a is a not-for-profit corporation organized under the laws of state y and is exempt from federal_income_tax under sec_501 c of the code entity a is a communal welfare organization that serves members of the religion x faith in area of state y the mission of entity a is to enhance the life of the religion x community rooted in its religious heritage and with a commitment to members of the religion x faith in state y country z and throughout the world the activities of entity a and its beneficiary agencies are interwoven with and enhance the spiritual mission of the religion x churches in area rather than each church providing a broad range of communal services on its own entity a has historically provided the religion x community a single central organization for purposes of a broad range of communal services including educational programs youth camps relief for the indigent educational vocational and housing assistance homes for the aged and other programs for religion x cultural and religious enrichment the relationships between entity a its beneficiary agencies and the religion x churches are mutually supportive the churches provide platforms for the generation of resources which in turn lead to wide-ranging support for the churches in promoting the teachings and tenets of the religion x faith the bonds that tie entity a 2a o aa8 - - the beneficiary agencies and the religion x churches are religious spiritual and cultural bonds that tie the underlying religious precepts of the religion x faith to every aspect of entity a's and the beneficiary agencies' missions the entity a constitution and by-laws provides that entity a shall seek to be representative of all members of the religion x faith and all religion x entities having a constructive interest in religion x life located in entity a's service and fund-raising area entity a's constitution and by-laws defines the entity a area as area entity a's constitution and by-laws provides that in the event of dissolution of entity a its assets will be distributed only to organizations that are exempt from tax under sec_501 c of the code entity a is governed by a board_of trustees consisting of to trustees each of whom is elected for a three-year or one-year term members of entity a elect the trustees in their collective capacity as the general assembly of entity a entity a's constitution and by-laws define a beneficiary agency as an agency in state y that applies for and receives funds for the support of services it renders to the local community and which must have as its primary purpose the furtherance of religion x life or some aspect of religion x life each such organization appoints a trustee additional members of the board_of trustees include the past presidents of entity a the president of entity c the president of entity b and the chairpersons of several committees of entity a all of the current members of the entity a board_of trustees are members of religion x and each of them belongs to one or more religion x churches entity a asserts that it is now part of a controlled_group that includes entity b entity c and entity d entity b is a for-profit corporation organized under the law of state y entity b's mission is to publish a weekly newspaper for entity a entity b is governed by a board_of trustees who are either elected by the board_of trustees of entity a or appointed by other participating members of entity a according to the by-laws of entity b at least of the entity b board_of trustees must consist of trustees appointed by entity a entity a represents that it has consistently appointed all of the trustees of entity b the president of entity a is an ex officio board member of entity b trustees of entity b may be removed by action of its board_of trustees the entity b by-laws provide that vacancies on the board_of trustees of entity b are filled by the organization that made the prior appointment the entity b by-laws also provide that the entity b board_of trustees appoints its own officers entity c is tax-exempt under sec_501 c of the code and a not-for-profit corporation under state y law entity c's by-laws provide that it shall act as an instrument of entity a in receiving administering and allocating funds and property for capital and special purposes of entity a and its beneficiary agencies entity c by-laws also provide that entity a elects all of the members of the entity c board_of trustees entity a asserts that entity c is a subsidiary of and under direct control of entity a entity d is a wholly owned subsidiary of entity a and is tax exempt under sec_501 c of the code and a state y not-for-profit corporation the mission of entity d is to advance and enhance religion x educational experiences for the community of area with its initial focus on young people from early childhood through teenage years and their families the vision statement for entity d provides that its vision is to make area the religion x community of choice for those who seek creative dynamic relevant and stimulating religion x educational experiences at every stage of life entity a is the sole member of entity d entity d is governed by its board_of trustees whose members are elected by entity a and may be removed by entity a the entity d constitution and bylaws provide that upon the dissolution of entity d its assets will be distributed to charitable religious scientific literary or educational organizations which are exempt from tax under sec_501 c of the code entity e which was dissolved and replaced by entity d was a tax exempt_organization under sec_501 c of the code and a state y not-for-profit corporation whose mission was to foster quality life-long religion x education for all adherents of the religion x faith affiliated and non-affiliated entity e was governed by a board_of trustees which was elected by dues paying members dues were established by the board_of trustees subject_to entity a approval the board_of trustees of entity e had the power to appoint and remove the officers of entity e entity f is a tax-exempt_organization under sec_501 c of the code and a state y not-for-profit corporation whose objects and mission are to provide a continuum of health related and social services to the religion x elderly and disabled regardless of their ability to pay since its vision has been to be a leader among all long term care facilities the articles of incorporation for entity f provide that it does not have members the by-laws of entity f provide that it shall be governed by a board_of governors and that no person may serve on the board_of governors if such person has failed to contribute to campaign w in the preceding calendar_year entity g is a tax-exempt_organization under sec_501 c of the code and a state y not-for-profit corporation that has served area since the purpose of entity g is to provide comprehensive social and therapeutic services to the religion x members residing in area and to the general community entity g's services preserve and enhance family values and functioning promote healthy personality development and respond to the stress and distress impacting people throughout the life-cycle entity g is governed by its board_of trustees members of entity a are eligible to become members of the entity g board_of trustees once they have paid the dues fixed by the entity g board_of trustees entity g officers are nominated by a nominating committee whose recommendations are acted upon by its board_of trustees the board_of trustees also has the authority to remove or suspend any officer of the organization the entity g by-laws provide that upon its dissolution its assets shall be distributed to a religion x non-profit organization that is exempt from tax under sec_501 c of the code to be used for purposes similar to the purpose for which entity g was organized entity h is a tax exempt_organization under sec_501 c of the code and a state y voluntary membership association entity h is a social service agency dedicated to helping members of the religion x community and others residing in area to realize more adequate educational vocational and social adjustment through the provision of professional guidance job placement vocational rehabilitation emigre resettlement and services to the aging entity h was organized in to help unemployed members of religion x find jobs during the depression it also provided vocational and testing services to young and adult members of religion x any member of the religion x community or of entity a is eligible for membership in entity h upon payment of the prescribed entity h dues the by-laws of entity h provide that a board_of trustees made up of its members shall govern entity h and that upon the dissolution of entity h its assets will be distributed to entity a or such other charitable organizations as designated by entity a that enjoy tax exempt status under sec_501 c of the code entity i is a tax-exempt_organization under sec_501 c of the code and a state y not-for-profit corporation whose vision is to be the premier social recreational cultural and educational center for members of the religion x faith in area the goal of entity i is to inspire every individual to explore the boundless potential of the religion x faith entity i aims to be a welcoming neighborhood of members of the religion x faith that links every member of the religion x faith to the home the community and the rest of the religion x world the mission of entity i is to infuse religion x values culture and joy throughout the community create religion x experiences and build lasting religion x memories nurture commitment to religion x learning and life choices represent an entry-point into a community that accepts and respects diversity among members of the religion x faith as well as people of all races creeds nationalities abilities and disabilities and strengthen ties to religion x institutions religion x churches country z and the global religion x community the entity i by-laws provide that upon its dissolution its assets after the payment of all debts and liabilities shall be distributed for one or more exempt purposes within the meaning of sec_501 c of the code or shall be distributed to the federal government or to a state_or_local_government for a public purpose the by-laws also provide that all persons desiring to utilize its services and or participate in its activities and who subscribe to its purpose shall be eligible for membership the entity i by-laws provide that it shall be governed by a board_of trustees made up of members of entity i who are at least years old and are committed to the religion x life and mission of entity i and who are willing to volunteer on behalf of entity i entity j is a tax-exempt_organization under sec_501 c of the code and a state y not-for-profit corporation whose mission is to provide suitable accommodations with services for the independent and non-institutionalized elderly with sensitivity to the spiritual needs of members of the religion x faith and to offer opportunities for them to express their own affiliation through religious services and practices consistent with all approaches to the religion x faith entity j provides low and middle-income housing assisted living and support services for senior citizens within area in addition entity joperates in accordance with the religion x religious requirements for daily life the by-laws of entity j provide that a board_of trustees governs entity j the by-laws of entity j do not make any provision for its dissolution entity k is a tax exempt_organization under sec_501 c of the code and a state y not-for-profit corporation whose mission is to be the lead multi-purpose agency dedicated to providing an integrated program of community education advocacy and services for individuals with developmental disabilities and their families entity k strives to maximize the potential of individuals with developmental disabilities and promotes opportunities for their integration into the religion x community and general communities entity k's vision statement indicates that it will foster a religion x environment within its residences and ensure that religion x values and experiences are an integral part of its programs the entity k by-laws provide that a board_of trustees shall govern it the by-laws further provide that upon its dissolution the assets of entity k should be distributed as set forth in its certificate of incorporation entity l was an organization that provided community cultural exercise and recreational opportunities to the religion x community entity a asserts that it believes that entity l was merged into entity i but entity a asserts that it has no documentation to support this entity a has not provided information regarding whether entity l's purpose or whether entity l was exempt from tax under sec_501 c of the code on date entity a established plan as a qualified multiple_employer_plan under sec_401 a of the code plan was restated from time to time including restatements effective january and date entity a received a determination from the internal_revenue_service service that plan was qualified under sec_401 of the code and a multiple_employer_plan under sec_413 of the code entity a entity b entity c entity f entity g entity h and entity i joined plan at its establishment entity j joined plan in or entity k joined plan in entity l joined and later left plan entity a asserts that is has no records of the dates of entity l's entry into and departure from plan entity e was an original participating employer but it later dissolved entity d entered plan when it replaced entity e in plan was frozen for all participants on date entity a represents that none of the eligible_plan participants in plan are or can be considered employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code plan is administered by the pension committee according to section of plan the sole function of the pension committee is to administer and serve as the fiduciary of plan the pension committee has the exclusive responsibility and authority to control and manage the operation and administration of plan except to the extent such responsibility and authority are otherwise specifically allocated to entity a or the trustee under the plan and trust agreement section dollar_figure of plan provides that the pension committee shall be responsible for the investment of assets of the plan trust fund the president of entity a designates the members of the pension committee with the consent of the board_of trustees of entity a the president of entity a serves as a vqting member of the pension committee and the assistant secretary of entity a serves as a non-voting member of the pension committee the president of entity a has the power to remove any member of the pension committee at any time without cause and without notice and any member may resign at any time upon five days' notice to the board_of trustees of entity a the pension committee has been made up of members of entity a since plan began entity a represents that is has not made an election under sec_41 o d of the code with respect to plan in accordance with revproc_2011_44 2011_39_irb_446 notice to employees with reference to plan was provided on date this notice explained to participants of plan the consequences of church_plan status based on the foregoing you request a ruling that plan is a church_plan within the meaning of sec_414 of the code sec_413 of the code provides for the participation exclusive benefit vesting funding and liability for funding tax deduction limits and allocations for a plan maintained by more than one employer sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association churches if such organization is controlled by or associated with a church or a convention or association of churches oj sec_414 of the code generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 e c i of the code provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan's failure to meet one or more of the church_plan requirements sec_1_414_c_-5 of the treasury regulations regulations provides that for an organization that is exempt from tax under sec_501 a of the code whose employees participate in a plan the employer with respect to that plan includes the exempt_organization whose employees participate in the plan and any other organization whose employees participate in the plan and any other organization that is under common_control with that exempt_organization for this purpose common_control exists between an exempt_organization and another organization if at least of the directors or trustees of one organization are either representatives of or directly or indirectly controlled by the other organization a trustee or director is treated as representative of another exempt_organization if he or she is also a trustee director agent or employee of the other organization a trustee or director is controlled by another organization if the other organization has the general power to remove such trustee or director and designate a new trustee or director whether a person has the power to remove or designate a trustee is based on the facts and circumstances sec_1_414_e_-1 a of the regulations provides that in general a church_plan means a plan established and at all times maintained for its employees by a church or by a convention or association of churches which is exempt from tax under sec_501 a and if at any time during its existence a plan is not a church_plan because of its failure to meet the requirements it cannot thereafter become a church_plan sec_1_414_e_-1 of the regulations provides that a church_plan does not include a plan maintained by two or more employers unless each of the employers is a church that is exempt from tax under sec_501 a and with respect to the employees of each employer the plan would be determined to be a church_plan based on all of the facts and circumstances revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the service as part of the ruling_request and provides procedures for the service to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's control by or affiliation with the church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches if the organization that employs the plan participants and the organization that administers the plan both meet the required control by or association with a church the plan participants are deemed to be employees of such church and the church is deemed to have established and maintained the plan further in order for a multiple_employer_plan to be a church_plan each adopting employer must be either a church or a convention or association of churches which is exempt from tax under sec_501 of the code or an organization that is permitted to maintain a church_plan through operation of sec_414 of the code thus if with respect to a single employer the plan fails to qualify as a church_plan then the entire plan fails to be a church_plan subject_to the correction procedures of sec_414 of the code you have represented that entity a is part of a controlled_group with entities b c and d although the by-laws of entity b require that entity a appoint only percent of the board_of trustees you have represented that in fact the board_of trustees of entity b has consistently been entirely appointed by entity a the by-laws of entities c and d provide that entity a elects all of the members of their boards of trustees you represent that entities f through k are not part of the controlled_group you also represent that entities e and l which were formerly participating employers in plan were not part of the controlled_group in order for the irs to conclude that plan is a church_plan you must at a minimum prove that all of the entities described above are controlled by or associated with a church sec_414 and require the presence of a church and a facts and circumstances analysis of the connections between the church and the entities that participate in the plan plan will not be a church_plan merely because the entities sponsoring plan are associated with the same religious denomination instead the entities must be controlled by or associated with an organization that is a church convention of churches or association of churches and the connections must be more than merely incidental the connections must show an ongoing active relationship between each entity and the designated church in this case you have not demonstrated that a church or association or convention of churches controls entity a any of the other entities that adopted plan or the pension committee similarly you have not demonstrated that a church or association or convention of churches plays any role in the governance of entity a any of the other entities that adopted plan or the pension committee on the other hand you have represented that many of the individuals involved in the governance of entity a the other entities that adopted plan and the pension committee are members of one or more religion x churches and that religion x clergy participate in the activities of entity a and the other entities that adopted plan although not necessarily as representatives of the religion x churches you have represented that a relationship exists between the religion x churches in area and entity a in that the activities of entity a and the other entities that adopted plan are interwoven with and enhance the spiritual mission of the religion x churches in area and that entity a and the other entities that adopted plan provide a broad range of communal services to the religion x community that would otherwise be provided directly by the religion x churches you have further represented that the relationship between entity a the other entities that adopted plan and the religion x churches is mutually supportive and based on common religion spirituality and culture however even though entity a and the other entities that adopted plan share the same religion and serve the same community as the religion x churches we find that you have not demonstrated that a church or association or convention of churches is associated with entity a any of the other entities that adopted plan or the pension committee in such a way that the employees o'f entity a and the employees of the other entities that adopted plan could be deemed to be employed by a church or association or convention of churches thus none of the employees that participate in plan are deemed to be employees of a church or a convention or association of churches 2'81420028 based on the foregoing facts and representations we conclude that plan is not a church_plan under sec_414 e of the code and has not so qualified since its establishment no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact me at address all correspondence to se t ep ra t3 - please sincerely yours d vfi c __ --- laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
